IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT JACKSON

                          DECEMBER 1998 SESSION             FILED
                                                             March 12, 1999
BILLY JOE HARRIS,             *      C.C.A. # 02C01-9808-CC-00240
                                                         Cecil Crowson, Jr.
                                                         Appellate C ourt Clerk
             Appellant,       *      LAKE COUNTY

VS.                           *      Hon. R. Lee Moore, Jr., Judge

FRED RANEY, WARDEN,           *      (Habeas Corpus)

             Appellee.        *




For Appellant:                       For Appellee:

Billy Harris, Pro Se                 John Knox Walkup
NWCX Site Two                        Attorney General and Reporter
Route 1, Box 660
Tiptonville, TN 38079                Clinton J. Morgan
                                     Counsel for the State
                                     425 Fifth Avenue North
                                     Second Floor, Cordell Hull Building
                                     Nashville, TN 37243-0493

                                     C. Phillip Bivens
                                     District Attorney General
                                     P.O. Drawer E
                                     Dyersburg, TN 38024



OPINION FILED:__________________________




AFFIRMED



GARY R. WADE, PRESIDING JUDGE
                                                 OPINION

                 The petitioner, Billy Joe Harris, filed a habeas corpus petition alleging

that his 1989 conviction for aggravated sexual battery was void for lack of

jurisdiction due to a faulty indictment. He also contended that certain of the

evidence offered by the state at his trial should have been excluded. The trial court

concluded the petition as "not [a] proper subject for habeas corpus relief." In this

appeal of right, the single issue is whether the judgment was void because of the

defective indictment.



                 We affirm the judgment of the trial court.



                 The petitioner1 was convicted of aggravated sexual battery in 1989.

This court affirmed on direct appeal. State v. Billy Harris, No. 4 (Tenn. Crim. App.,

at Jackson, Aug. 22, 1990). After the grant of an application for permission to

appeal, our supreme court affirmed. State v. Harris, 844 S.W.2d 601 (Tenn. 1992).



                 In his action for habeas corpus relief, the petitioner asserts that the

indictment is fatally defective because it charged only that he "did unlawfully and

feloniously have unlawful sexual contact with a child under 13 years of age." He

claims that no culpable mental state was alleged by the state and that habeas

corpus relief was warranted by virtue of the holding by a panel of this court in State

v. Roger Dale Hill, No. 01C01-9508-CC-00267 (Tenn. Crim. App., at Nashville, June

20, 1996).

        1
          In 1997, the petitioner filed a petition for writ of habeas corpus, alleging that his conviction
for aggravated sexual battery was void because the indictment failed to allege the mens rea. The trial
court de nied relief an d this cou rt affirme d pursu ant to Ru le 20. Billy Joe Har ris v. State , No. 02C01-
9610-CC-00333 (Tenn. Crim. App., at Jackson, Feb. 24, 1997). The supreme court denied
application for permission to appeal, concurring in results only, on October 12, 1998. The petitioner
presents the same claim here and it has been previously determined. A petitioner may not "relitigat[e]
questions previously determined adversely to him in ... separate habeas corpus cases by courts of
com petent juris diction." Myers v. S tate, 462 S.W.2d 265, 269 (Tenn. Crim. App. 1970) (citing Tenn.
Code Ann. § 40 -3811, -3 812); Young v. State, 539 S.W .2d 850 ( Tenn . Crim. A pp. 1976 ).

                                                      2
              In State v. Hill, 954 S.W.2d 725 (Tenn. 1997), however, the supreme

court reversed the holding in this court, ruling that "an indictment which fails to

allege [a] mental state will be sufficient to support ... [a] conviction so long as,

[among other things], the mental state can be logically inferred from the conduct

alleged." Id. at 726-27. In Ruff v. State, 978 S.W.2d 95, 96-97 (Tenn. 1998), our

supreme court applied the Hill analysis to determine whether a post 1989 Act

indictment for aggravated sexual battery was sufficient. The court held that "the

intentional nature of aggravated sexual battery may be inferred from the conduct

alleged in the indictment--unlawful sexual contact." Id. at 97. This Hill analysis is

applicable to pre-1989 Act indictments. Dykes v. Compton, 978 S.W.2d 528 (Tenn.

1998). The language of the indictment challenged here is the same as that in Ruff.

(More recently, our supreme court ruled that mere reference to the statute allegedly

violated will serve satisfactory notice. State v. Carter, ____ S.W.2d ____ (Tenn.

1999). Here there was no statutory reference.) These holdings by our high court in

Hill, Ruff, and Dykes control the disposition in this case. In our view, the indictment

satisfies the standard established by the supreme court.



              Accordingly, the judgment is affirmed.



                                            ________________________________
                                            Gary R. Wade, Presiding Judge

CONCUR:



_____________________________
Thomas T. W oodall, Judge



_____________________________
John Everett Williams, Judge



                                             3